                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


ESTERO DEVELOPMENT PARTNERS, LP
                                                                         CIVIL ACTION
VERSUS
                                                                         18-1082-SDD-RLB
HARVEY HONORE CONSTRUCTION
COMPANY, LLC,ETAL.

                                           RULING

       The Court has carefully considered the Motion^ filed by Plaintiff, the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Richard L. Bourgeois, Jr. dated November 8, 2019, to which an

objection3 was filed and also reviewed.

       The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

       ACCORDINGLY, Plaintiff's Motion4 is hereby GRANTED and the Clerk's Office is

instructed to enter [Rec. Doc. 47-3] Plaintiffs' Amended Complaint into the record.

        IT IS FURTHER ORDERED that subsequent to the entry of the Third Amended

Complaint \nio the record, which will destroy diversity jurisdiction in this action, the action

is to be DISMISSED WITHOUT PREJUDICE, pursuant to Rule 12(h)(3) of the Federal

Rules of Civil Procedure.

        Signed in Baton Rouge, Louisiana on December "6, 2019.
                                                           ^


                                        CHIEF JUtoGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
1 Rec. Doc. 47. MIDDLE DISTRICT OF LOUISIANA
2 Rec. Doc. 64.
3 Rec. Doc. 65.
4 Rec. Doc. 47.
